DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-11 appear to be eligible for rejoinder when all claims directed to the elected invention are allowable.  MPEP 821.04.  The withdrawn claims should be amended to properly depend from claim 1 as it has been amended.  For example, claim 9 repeats limitations of the first beam which have been added to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the upper and lower pillars prevent lateral expansion of the first beam”.  While the language is repeated in the specification, it is not clear what is meant by the recitation.   Beams 26/126 appear to straighten in response to a degree of compression (as shown in 


Allowable Subject Matter
Claims 1 and 3 are allowed.

Response to Arguments
Applicant's arguments filed 3/08/2021 have been fully considered but they are not persuasive.
Applicant’s arguments and amendment have overcome the art rejections of record.  However, the rejection under 112(b) is maintained.  Applicant argues that “To ensure that the beam 26, 126 absorbs energy, it is critical to make deformation of the beam 26, 126 difficult. The pillars 18, 20, 118, 120 prevent the curved beam 26, 126 from simply flattening out, which would be much easier and absorb much less energy than forcing the beam 26, 126 to plastically deform between adjacent upper pillars 18, 118 and adjacent lower pillars 20, 120.”  This does not appear to be discussed in the disclosure.  Applicant further states “The deformation may be simply compression of the beams 126, 127 or actual bending/folding of the beams 126, 127. In Fig. 3B, the beams 126, 127 are shown half-way between, resulting in some lateral expansion, which is why the beams 126, 127 are shown slightly longer than the bottom plate 114. Most of the force of the lateral expansion forces the beams 126, 127 to deform between adjacent pillars”.   It is noted the disclosure fails to suggest compression of beams 126/127 without bending nor does it appear to indicate that the beams in figure 3a are shown half-way.  Instead [0035] indicates “the first beam 26 bends due to compression between adjacent upper and . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK